Citation Nr: 1621540	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  13-18 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased initial rating in excess of 10 percent for lumbar spine disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 through April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, assisting the New York RO.

In April 2015, the Board remanded this appeal for further evidentiary development.  

Pursuant to the Board's remand instructions, the RO also issued a supplemental statement of the case (SSOC) in July 2015.  The Veteran submitted a waiver of review by the Agency of Original Jurisdiction (AOJ) of any additional evidence submitted.  

The case has now returned to the Board for further appellate review. 


FINDING OF FACT

The Veteran's lumbar spine disability is productive of forward flexion greater than 85 degrees, and a combined range of motion greater than 235 degrees; muscle spasm, guarding, localized tenderness resulting in abnormal gait or abnormal spinal contour, vertebral body fracture, and incapacitating episodes as a result of his spine disability are not shown.


CONCLUSION OF LAW

The Veteran's lumbar spine disability is no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes (DCs) 5237, 5243 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. 
§ 3.159 (2015).

Under the VCAA, VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 
(Fed. Cir. 2006).  In this case, the RO mailed the Veteran a letter, dated December 2009, informing him of the type and nature of evidence needed to substantiate his claims.  In March 2011, after the Veteran submitted his Notice of Disagreement, he was again provided notice of the type and nature of evidence needed to substantiate his claim.  The RO readjudicated the instant claims in July 2015, and the Veteran was provided with an SSOC.  For these reasons, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims on appeal.  Specifically, VA has obtained all updated VA outpatient records and service treatment records.  Pursuant to the Board's April 2015 remand instructions, VA has obtained all outstanding VA hospitalization and treatment records related to the Veteran's lumbar spine disability since June 2010.  Lay statements of the Veteran have also been associated with the record and have been reviewed.
In addition, VA has afforded the Veteran multiple medical examinations relating to his claims, most recently in July 2015.  The reports from these examinations indicate that the examiners reviewed the Veteran's medical history, performed thorough in-person examinations, and offered assessments of the severity of his back condition based on findings and medical principles.  Pursuant to the Board's instruction to delineate all symptomatology associated with the current severity of the Veteran's lumbar spine disability, including all orthopedic and neurological manifestations, the July 2015 examination included findings addressing these possible types of manifestations.  Therefore, the Board finds that the July 2015 examination complied with the Board's April 2015 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board recognizes VA's duty to obtain updated clinical information when the available evidence indicates a worsening of a disability.  A review of the objective evidence reflects no credible evidence of worsening since the most recent examination.  As such, the Board finds that the examinations of record, considered collectively, are adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to these claims.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Ratings Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Veteran contends that his service-connected lumbar spine disability is more severe than is reflected by the current rating.  Presently, the Veteran's lumbosacral disability is evaluated as 10 percent disabling under Diagnostic Code (DC) 5237, lumbosacral or cervical strain, under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71(a).  His disability is characterized as lumbosacral radiculopathy.

A review of the record shows that the Veteran submitted his claim for his lumbar spine disability in November 2009.  In a December 2009 follow up statement, the Veteran indicated that his back had been bothering him since his time in the military.  A December 2009 VA medical record shows that the Veteran reported having joint pains since his time in service in the 1980s, and that he requested stronger pain medications for his pain.  The medical practitioner noted that the Veteran had a history of back pain, and had received treatment and medication for his pain.  A review of his medical records revealed a June 2008 diagnostic image of the lumbosacral spine which showed: mild degenerative disc disease at levels L3-L5, moderate degenerative joint disease with partial obliteration of the right sacroiliac joint, and loss of lordosis.  During this December 2009 visit, the Veteran denied having any joint or muscle pain or weakness.

In a follow up visit in December 2009, the VA physician noted that the Veteran had chronic low back pain for the last 30 years and weakness in his lower left extremity.  The practitioner noted numbness, distally in the lower left extremity.  The Veteran reported that his pain had worsened in the last 3 years, and that it had worsened when he was helping his brother move by lifting heavy objects.  The Veteran denied having incontinence,  or saddle anesthesias.  He reported that his pain instigated when he bent over to tie his shoes or climbed stairs leaning forward.  Upon examination, the Veteran was found to have full range of motion and steady, non-antalgic gait.  The Veteran was also found to have lumbar spondylosis, or lumbar radiculopathy.

A February 2010 VA examination revealed that the Veteran had lower back pain which radiated into his left leg.  The Veteran reported shooting pains, but no incapacitating episodes requiring bed rest.  He reported that he had significant limitation of motion and functional impairment during a flare up, and erectile dysfunction.  There was no history of hospitalization.  The Veteran exhibited unsteadiness while walking.  The Veteran exhibited full range of motion for the thoracolumbar spine upon examination, and no painful motion, spasm, weakness, guarding, tenderness, or atrophy.  The Veteran's range of motion for the thoracolumbar spine was 90 degrees for forward flexion, and the combined range of motion was 240 degrees.  The Veteran did not exhibit abnormal gait or ankylosis.  There was no functional loss upon repetitive use caused by pain, fatigue, weakness, lack of endurance, incoordination, or intervertebral disc syndrome.  

For the neurological portion of the examination, the Veteran's sensory examination revealed that all dermatomes of the lower extremities were intact.  For the motor examination, the myotomes were found to be intact for the lower extremities.  The examiner reported that the Veteran had diffuse idiopathic skeletal hyperostosis with minimal retrolisthesis at C4-C5.  An X-ray of the lumbosacral spine revealed mild multilevel degenerative changes, however the examiner noted that the Veteran's spine was essentially unchanged when compared to the June 2008 X-ray.  The examiner diagnosed the Veteran with lumbosacral radiculopathy.  He opined that the Veteran's back disability was more likely than not service-connected, but that functional impairment was mild.

The RO evaluated the Veteran's low back disability as 10 percent disabling in its April 2010 rating decision, finding that even though the Veteran exhibited normal range of motion, his symptoms were worse with flare ups and that he had shooting pains every few seconds.  

In a May 2010 VA medical record, the Veteran reported pain and spasms in his low back after being bumped into.  He denied any problems with his lower extremities.  The physician found no tenderness, or any sign of neurological deficiencies.  There was no sign of any spinal cord injury, paralysis, or neurologic disease.  In June 2010, the Veteran was examined for his bilateral leg pain.  No abnormalities were found.

In the June 2013 VA Form 9, the Veteran stated that a 10 percent evaluation was unfair because his disability was worsening with age, and that he had difficulties tying his shoes.  He also indicated that his range of motion had worsened in the last four years.

In the July 2015 VA examination, ordered pursuant to the Board's April 2015 remand instructions, the Veteran was diagnosed with lumbosacral strain.  During the examination, the Veteran did not report any flare ups of the thoracolumbar spine, however he did report functional loss in the form of occasional pain.  The Veteran's range of motion was found to be normal, notably forward flexion of the thoracolumbar spine was 90 degrees, and the combined range of motion for the thoracolumbar spine was 240 degrees.  The Veteran experienced pain in all of the types of ranges of motion tested, but the pain did not result in or cause functional loss.  There was no evidence of pain with weight bearing, localized tenderness, or pain with palpitation of the joints or associated soft tissue of the thoracolumbar spine.  The Veteran was able to perform repetitive use testing without loss of function over time, and did not experience pain, weakness, fatigability, or incoordination that limited functional ability.  The Veteran also did not have guarding or muscle spasms of the back.

The muscle strength portion of the examination revealed normal muscle strength, and no muscle atrophy.  Reflexes were normal.  Results of the sensory exam revealed normal sensation to dermatome testing for the lower extremities.  The Veteran had negative results for straight leg testing.  The examination revealed no radicular pain or signs and symptoms due to radiculopathy, no ankylosis, and no other neurological abnormalities related to the Veteran's back condition.  The Veteran did not have intervertebral disc syndrome, nor does he use assistive devices for locomotion.  Arthritis was documented in prior imaging studies of the thoracolumbar spine, however the examiner noted that there were no significant diagnostic test findings or results.  The Veteran's back condition did not impact the Veteran's ability to work.  The examiner opined that the Veteran's mild, multilevel degenerative disc disease was age-related, and not connected to the muscle strain he experienced during service.

After reviewing the evidence of record, the Board finds that the Veteran's back disability, currently evaluated under DC 5237 for lumbosacral strain, as 10 percent disabling, should be continued.  The evidence of record does not warrant a higher rating for any portion of the appeal period.

In general, a disability of the spine may be evaluated under either the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (DC 5243), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  In this case, DC 5237 is potentially applicable, as the Veteran has been diagnosed with disc disease.

Under the General Rating Formula, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or for combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or for combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or for muscle spasm, guarding, or localized tenderness not resulting in abnormal gait, or abnormal spinal contour; or for vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is for assignment when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis. A 40 percent disability rating is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine. A 50 percent disability rating is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71(a).

Note (1) to the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code. Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.

The criteria for Intervertebral Disc Syndrome (IVDS) also potentially apply.  Under the rating criteria, IVDS may be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or otherwise based upon the frequency and severity of its incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The specific formula for IVDS provides: If there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks, a 10 percent rating is warranted; if at least 2 weeks but less than 4 weeks, a 20 percent rating; if at least 4 weeks but less than 6 weeks, a 40 percent rating is warranted; and where there are incapacitating episodes with a total duration of at least 6 weeks during the past 12 months, the assignment of a maximum 60 percent rating is warranted.  Note (1) to the rating criteria provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, for Intervertebral Disc Syndrome.

The Veteran's symptoms do not meet the criteria for a rating in excess of 10 percent under either the General Rating Formula or the rating formula for IVDS.  The most recent VA examination revealed that the Veteran had normal range of motion, with forward flexion of 90 degrees of the thoracolumbar spine, which is greater than the 60 degree limit under the General Rating Formula for a 20 percent rating.  The Veteran's combined range of motion for the thoracolumbar spine was 240 degrees, which is greater than the 120 degree combined limit to warrant a 20 percent rating under the General Rating Formula.  The Veteran also did not have any incapacitating episodes which are required for a 10 percent rating under the rating formula for IVDS.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in DeLuca. See DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  However, an increased evaluation for the Veteran's lumbar disability is not warranted on the basis of functional loss due to pain.  In this case, the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the VA examinations of record document that the Veteran had additional functional loss due to pain.  The most recent VA examination also notes evidence of arthritis in the Veteran's previous X-rays.  However, this additional loss due to the Veteran's pain is contemplated in the assigned 10 percent disability evaluations under DC 5237.  See 38 C.F.R. § 4.59. The medical evidence of record does not show any weakened movement, excess fatigability, incoordination, ankylosis, disturbance with locomotion, or interference with weight bearing, which are characteristic of a more severe disability.  Therefore, an increased evaluation is unwarranted under these provisions. 

The Veteran had also reported shooting pains radiating from his back to his legs, and was diagnosed with lumbar radiculopathy in the February 2010 VA examination.  In this regard, the Board reiterates that, under the General Rating Formula, associated objective neurological abnormalities are to be evaluated separately.  See 38 C.F.R. § 4.71(a).  However, the objective medical evidence of record does not warrant either a higher or separate compensable evaluation based on neurological symptoms.  Despite the Veteran's credible complaints of shooting pain, the record does not show that these symptoms are consistent with mild incomplete paralysis of the sciatic nerve as contemplated by a compensable evaluation under Diagnostic Code 8520.  While the 2010 examination report resulted in a diagnosis of lumbosacral radiculopathy, the examiner observed that sensory examination was intact.  Notably, the most recent VA examination found no signs or symptoms of radiculopathy or any other neurological abnormality.  As such, a separate evaluation is not warranted for these symptoms.  Moreover, there is no evidence of bowel or bladder impairment that would warrant separate ratings.

The Veteran did indicate that his back disability, specifically his range of motion, was worsening with age.  However, the objective medical evidence obtained throughout the appeal period shows that the Veteran exhibits normal range of motion for his lumbar spine.  Although the examiner of the July 2015 VA examination noted that symptoms related to the Veteran's degenerative disability were attributable to his age, the findings of the examination do not justify an increased evaluation for those symptoms.

For the foregoing reasons, the Board finds that an evaluation in excess of 10 percent for a lumbar spine disability is not warranted.



Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization, so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected lumbar spine disability.  There is no evidence of frequent hospitalizations due to lumbar symptoms.  The evidence has demonstrated pain in his thoracolumbar spine with objective evidence of pain experienced at different ranges of motion. The Veteran's evaluation under DC 5237 accurately contemplates this symptomatology.  The Board further notes that the July 2015 VA examination found that the Veteran's disability did not impact the Veteran's ability to work.  Accordingly, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology, for the entire period of appeal.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Such a situation has not been suggested by the Veteran or the other evidence of record.


ORDER

Entitlement to an initial rating in excess of 10 percent for lumbar spine disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


